DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-16) in the reply filed on 2/9/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant in their response to the election have also canceled non-elected claims 17-20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “button mechanism on the body” as recited in claims 4-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, in claim 4, applicant recites wherein the body has a button mechanism (see lines 1-2 of claim 4).  However, as seen in Fig. 1 and 5, and Para. [0013], [0021]-[0023] of the specification as originally filed the button mechanism (125) is disclosed as being part of the handle (115).  Applicant does not disclose an embodiment or give any direction as to an invention of the screw driver wherein the button is on the body.  Therefore, this limitation is considered lacking enablement.  In the interest in compact prosecution the limitation will be examined as if the button was on the handle to keep the claim in line with the specification.
Claims 5-8 are rejected as lacking enablement since they do not rectify the issues with claim 4. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the length adjustment section" in 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsay et al (US Patent 9289249B2).
Ramsay discloses a stylet screw driver assembly (bone anchors and surgical instruments with integrated guide tip, Fig. 5A-D and 7A-B).  Specifically in regards to claim 1, Ramsay 
In regards to claim 2, Ramsay discloses wherein the length adjustment section (770 which interacts with 772) is configured to adjust the stylet (702) to a desired distance based on the screw length (Fig. 7B; and Col. 20 lines 10-46).
In regards to claim 3, Ramsay discloses wherein adjustment of the stylet (702) includes impacting the stylet (702) to advance the stylet relative to the spinal screw (506) (Col. 2 lines 53-59).
In regards to claim 9
In regards to claim 10, Ramsay discloses a stylet screw driver assembly (bone anchors and surgical instruments with integrated guide tip, Fig. 5A-D and 7A-B).  Specifically, Ramsay discloses a stylet screw driver (510) comprising a lumen (lumen for passing 740) a distal end (end with 514) configured to couple with a screw (506) (Ramsay discloses a stylet 740 which can be used with the tool 510 instead of stylet 540.  In addition, Ramsay discloses that the threads 542 on the stylet can be grooves that accept the balls 552 of mechanism 544.) (Fig. 5A-5D; and Col. 14 lines 34-65, Col. 15 lines 10-25; Col. 16 lines 39-63, Col. 17 lines 19-24, Col. 20 lines 10-12).  Ramsay also discloses a stylet assembly (740) having a stylet (702) slidably positioned within the lumen, the stylet (702) configured to extend distally from the distal end (514) of the stylet screw driver (510) (Fig. 7A-7B and 5B-D; and Col. 20 lines 10-46 and Col. Col. 15 lines 10-25; Col. 16 lines 39-63).
In regards to claim 11, Ramsay discloses a button mechanism (770) coupled to the stylet screw driver (510) configured to releasably engage the stylet assembly (702 connected to 738) to stop the stylet (702) at a selected distance (Fig. 7A-B; and Col. 20 lines 10-46).
In regards to claim 12, Ramsay discloses wherein the button mechanism (770) is further configured to disengage the stylet (702) to advance the stylet axially (Fig. 7A-B; and Col. 20 lines 10-46).
In regards to claim 13, Ramsay discloses wherein advancement of the stylet (702) includes disengagement of the button mechanism (770) and impact the stylet to advance the stylet relative to the spinal screw (Fig. 7A-B; and Col. 20 lines 10-46 and Col. 2 lines 53-59).
In regards to claim 14
In regards to claim 16, Ramsay discloses wherein the handle (528) includes a screw driver/ratcheting handle configured to rotate the screw (528) (The handle 528 is used to turn engagement end 514 to drive screw 506 into place.) (Fig. 5A-5D; and Col. 14 lines 41-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Dziedzic et al (US Patent Pub. 20080243190A1).
Ramsay discloses a screw driver assembly comprising a body having a handle with a stylet adjustment mechanism thereon, and a stylet assembly having a length adjustment portion.  In regards to claims 4-5, Ramsay discloses a mechanism (544) to adjust engage/disengage the stylet assembly (740) on a series of grooves (742) (Fig. 5a-d,7a-b; and Col. 16 lines 55-63 and Col. 15 lines 10-25).  However, Ramsay is silent as to the mechanism comprising a button.
Dziedzic discloses a screw driver assembly.  Specifically in regards to claims 4-5, Dziedzic discloses a screw driver assembly (10) wherein the body (12) that includes a button mechanism (34) configured to hold an assembly (14) in the body, and wherein the button mechanism (34) is further configured to disengage the assembly (14) to advance the assembly (14) axially (Fig. 1-3B; and Page 2 Para. [0033]-Page 3 Para. [0036] and Page 3 Para. [0038]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the mechanism (544) of Ramsay to be a button mechanism that engages the slots on the stylet assembly as taught in Dziedzic in order to have a simpler release mechanism.
In regards to claim 6, Ramsay in view of Dziedzic disclose a screw driver assembly comprising a body having a handle with a stylet adjustment mechanism thereon comprising a button mechanism, and a stylet assembly having a length adjustment portion.  Ramsay further discloses wherein the advancement of the stylet (702) includes disengagement of the adjustment mechanism and impact the stylet to advance the stylet relative to the spinal screw (Col. 2 lines 53-59).
In regards to claim 7, Ramsay in view of Dziedzic disclose a screw driver assembly comprising a body having a handle with a stylet adjustment mechanism thereon comprising a button mechanism, and a stylet assembly having a length adjustment portion.  Ramsay further discloses wherein the stylet (702 attached to 740) includes a plurality of slots configured to engage the mechanism to stop the stylet (702) at a selected distance (Ramsay discloses wherein the threads on the stylet assembly can be in the form of grooves instead that do not form a continuous thread.) (Fig. 5a-5d and 7A-B; and Col. 16 lines 55-63).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Dziedzic as applied to claim 7 above, and further in view of DiVincenzo et al (US Patent Pub. 2018/0368893A1).
Ramsay in view of Dziedzic disclose a screw driver assembly comprising a body having a handle with a stylet adjustment mechanism thereon comprising a button mechanism, and a stylet assembly having a length adjustment portion.  In regards to claim 8, Ramsay discloses a mechanism (544) to adjust engage/disengage the stylet assembly (740) on a series of grooves 
DiVincenzo discloses a screw driver assembly.  Specifically in regards to claim 8, DiVincenzo discloses a plurality of slots (763) include screw length labels (764) proximate each slot (763) (Fig. 9F-9G; and Page 10 Para. [0102]-[0104]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the grooves (742) of the stylet assembly (740) of Ramsay to have labels proximate each groove as taught in DiVincenzo in order to be able to adjust the stylet according to the length of bone anchor assembly used (Page 10 Para. [0102]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view in view of DiVincenzo et al (US Patent Pub. 2018/0368893A1).
Ramsay discloses a screw driver assembly comprising a screw driver with a distal end configured to couple with a screw and a stylet assembly.  In regards to claim 15, Ramsay discloses the stylet (702) having a plurality of slots (772) (Fig.7a-b).  However, Ramsay is silent as to the stylet having labels proximate each slot.
DiVincenzo discloses a screw driver assembly.  Specifically in regards to claim 15, DiVincenzo discloses a plurality of slots (763) include screw length labels (764) proximate each slot (763) (Fig. 9F-9G; and Page 10 Para. [0102]-[0104]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the slots (772) of the stylet (702) of the stylet assembly (740) of Ramsay to have labels proximate each groove as taught in DiVincenzo in order to be able to adjust the stylet according to the length of bone anchor assembly used (Page 10 Para. [0102]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775